     Case 15-41378-mxm13 Doc 69 Filed 03/31/20                      Entered 03/31/20 14:14:33             Page 1 of 2

OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
(817) 770-8500
(817) 498-1362 FAX
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH

                                                          §
      IN RE:                                              §                  CASE NO. 15-41378-MXM
                                                          §
      MYRNA ASIS ROZENBURG                                                   CHAPTER 13
                                                          §
                                                          §                  JUDGE MARK X MULLIN
               DEBTOR                                     §
                                                          §


                                     NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002 .1(f), the Chapter 13 Trustee, Tim Truman files this Notice of
Final Cure Payment. The amount required to cure the default in the claim listed below has been paid as follows:


Name of Creditor: US BANK
Property Address: 7605-07 Abbott Drive

HOME MORTGAGE CURRENT
                                                                                                          Amount
     Court      Trustee         Account             Claim               Claim                             Paid By
    Claim #     Claim #         Number             Asserted            Allowed                            Trustee

4               1            1250                 $41,916.58         $41,916.58        Principal       $41,916.58

                                                                                    + Interest          $6,177.63


                                                                                    Total:             $48,094.21




Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                        Direct by the Debtor
    Case 15-41378-mxm13 Doc 69 Filed 03/31/20                         Entered 03/31/20 14:14:33               Page 2 of 2

Case No.:    15-41378-MXM                                                                              MYRNA ASIS ROZENBURG
                                                                                                                           Page 2 of 2
Within 21 days of the service of this Notice of Final Cure Payment , the creditor MUST file and serve a Response/Statement as a
supplement to the holder’s proof of claim on the Debtor , Debtor's Counsel and the Chapter 13 Trustee , pursuant to
Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid in full the amount required to cure the default on
the claim; 2) whether the Debtor has paid all oustanding post petition fees , costs and escrow amounts due as of the date of the
Response/Statement, and 3) whether the Debtor is otherwise current on all payments as of the date of the Response/Statement
consistent with 11 U.S.C. § 1322(b)(5).
The Response/Statement shall itemize the required cure or post-petition amounts , if any, that the holder contends remain unpaid as
of the date of the Response/Statement. The Response/Statement shall be filed as a supplement to the holder’s proof of claim and is
not subject to Rule 3001(f).
Failure to file and serve the Response/Statement may subject the holder to further action of the Court , including possible sanctions.

To assist in reconciling the claim, a history of payments made by the Trustee will be provided to any party in interest upon request .


                                                                                    Respectfully submitted,


                                                                                    /s/ Tim Truman
                                                                                    Tim Truman, Chapter 13 Trustee
                                                                                    State Bar No. 20258000
                                                                                    6851 N.E. Loop 820, Suite 300
                                                                                    North Richland Hills, TX 76180-6608


                                                  CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Notice of Final Cure Payment was served on the parties listed below
in the manner listed below on or before April 01 , 2020.

BY FIRST CLASS MAIL:
MYRNA ASIS ROZENBURG, 7607 Abbott Drive, Fort Worth, TX 76108
US BANK, BSI FINANCIAL SERVICES, 1425 GREENWAY DR STE 400, IRVING, TX 75038
BY ELECTRONIC SERVICE:
ROBERT A HIGGINS AND ASSOCIATES PC, 8200 CAMP BOWIE W BLVD, FORT WORTH, TX 76116
BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP, 4004 BELT LINE RD STE 100, ADDISON, TX 75001
United States Trustee, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242

                                                                                    /s/ Tim Truman
                                                                                    Tim Truman
                                                                                    Chapter 13 Trustee
                                                                                    6851 N.E. Loop 820, Suite 300
                                                                                    North Richland Hills, TX 76180-6608
